Exhibit 10.1

 

LEASE TERMINATION AGREEMENT

 

1. Parties.

 

This Agreement, dated as of June 18 , 2004, is between I&G Minuteman, L.L.C.
(“Landlord”), and PictureTel Corporation (“PictureTel”) and Polycom, Inc.
(“Polycom”), jointly and severally (“Tenant”).

 

2. Recitals.

 

2.1 Landlord and Tenant are the landlord and tenant, respectively, under that
certain Lease, dated as of October 10, 1995, for space in the project commonly
known as 100 Minuteman Road, Andover, Massachusetts. This Lease, together with
all amendments and modifications thereto, collectively are called the “Lease.”
Unless otherwise defined in this Agreement, terms used in this Agreement have
the same meanings as those in the Lease.

 

2.2 Landlord and Tenant have agreed to terminate the Lease as of June 30, 2004,
which is earlier than the originally-scheduled expiration date. In connection
with this Lease termination, Tenant has agreed to pay to Landlord the sums set
forth in that certain Payment Agreement attached hereto as Exhibit A and
incorporated herein by this reference (the “Payment Agreement”), which, subject
to Section 3.6 below, will be executed and delivered by Tenant concurrently with
this Agreement. The payments made under the Payment Agreement are for the
release of the space that is not currently occupied by Tenant. For good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree and the Lease is amended as follows as of this date,
notwithstanding anything to the contrary:

 

3. Amendments.

 

3.1 The expiration date of the Lease will be June 30, 2004 (the “Termination
Date”), and on that date the Lease will expire and terminate as if it were the
originally-scheduled expiration date under the Lease, except as specifically set
forth in this Agreement. Tenant will pay all rent (which includes, without
limitation, base rent, Taxes, Operating Costs and other charges) due under the
Lease through and until the Termination Date, including, without limitation,
rent that is unbilled as of the Termination Date but that is properly allocable
to periods ending as of or before the Termination Date. Tenant shall not,
however, be required to make any payments after this date of the following
amounts (collectively, the “Tenant Payments”) described in Amendment #6 to Lease
dated as of September 16, 2003, between Landlord and Tenant (“Amendment #6”):
Direct Lease Payments under Section 4(e) thereof; payments under Sections 5(a),
5(b), 5(c), 6(b) and 6(c)(4) thereof; and Savings under Section 8 thereof.
Tenant will not be required to remove Tenant’s Property from or repair damage to
the Tenant Space, all as otherwise required under Section 3 of the Lease. To the
extent that Tenant has not already removed Tenant’s Property from the rest of
the Building (other than the Dedicated Tenant Equipment owned by Tenant and
Tenant’s Property located in the Equipment Room), Tenant will do so before the
Termination Date, but Tenant will not be required to repair damage to the rest
of the Building as otherwise required under Section 3 of the Lease. The
expiration and termination of the Lease pursuant to this Agreement will not
relieve either party from Liabilities arising from defaults under the Lease
occurring prior thereto, or from Liabilities under the Lease that survive
expiration or termination pursuant to the specific terms of the Lease, or from
Liabilities under this Agreement (however, this is not meant to invalidate any
releases already granted under Section 2(d) of Amendment #6).

 

3.2 The amounts payable by Tenant to Landlord under the Payment Agreement relate
solely to the unoccupied space in the Building and are in addition to any other
amounts due under this Agreement or under the Lease, as modified hereby.

 

(a) Concurrently with its execution of this Agreement, Tenant at its cost will
obtain and deliver to Landlord an irrevocable, clean, unconditional standby
letter of credit in accordance with the terms and conditions of this Section
(the “Letter of Credit”). The Letter of Credit will be in the initial amount of
$11,893,863.30, will be issued initially by Wells Fargo Bank, or by another
“money center” bank reasonably acceptable to Landlord. The Letter of Credit will
name Landlord as the beneficiary thereof, and will have a term expiring no
earlier than January 28, 2005. The form and content of the Letter of Credit will
be as set forth in Exhibit B attached hereto and incorporated herein by this
reference, or in a form otherwise acceptable to Landlord. The beneficiary will
have the right to draw under the Letter of Credit on one or more occasions from
time to time (either total or partial draws) and in accordance with the terms of
this Agreement simply upon presentation to the issuer of a sight draft executed
by the beneficiary or its authorized representative requesting payment and
without further condition or certification, and the issuer will pay upon
presentation of

 



--------------------------------------------------------------------------------

such draft without deduction or offset of any type. Notwithstanding the form of
the Letter of Credit attached as Exhibit B, or anything else to the contrary,
the Letter of Credit will not be assignable or transferable. Tenant will be
responsible for all costs in connection with this Letter of Credit.

 

(b) The Letter of Credit secures Obligor’s obligations and liabilities under the
Payment Agreement. If Obligor fails to pay any amounts when due under the
Payment Agreement and such failure continues for more than five (5) days after
written notice of default, the beneficiary under the Letter of Credit thereafter
may, but will not be obligated to, draw under the Letter of Credit on one or
more occasions and apply the proceeds thereof to any amounts owed (including,
without limitation, the aggregate amounts of all payments due in the future
under the Payment Agreement, if those payments are accelerated, and any interest
and other charges due under the Payment Agreement), and the beneficiary’s
draw(s) under or failure to draw down all or any portion of the Letter of Credit
in any particular instance will not be deemed to be a waiver or election of any
rights and remedies of any type, a payment of liquidated damages or an accord or
satisfaction.

 

(c) The Letter of Credit may provide that, if it has not previously been drawn
under in whole or in part, the face amount of the Letter of Credit will be
reduced as follows:

 

Date of Reduction

--------------------------------------------------------------------------------

   Letter of Credit
Amount


--------------------------------------------------------------------------------

28-Aug-04

   $ 10,692,803.18

28-Sep-04

   $ 9,290,881.39

28-Oct-04

   $ 7,390,409.70

28-Nov-04

   $ 5,233,127.51

28-Dec-04

   $ 3,064,851.21

28-Jan-05

   $ 0.00

 

(d) Upon payment of all principal and all other amounts due under the Payment
Agreement, and if the Letter of Credit has not already been drawn under in
accordance with the terms hereof, Landlord shall deliver to Tenant, within two
(2) business days thereafter, the original Letter of Credit and the execution
and delivery by Landlord of all reasonable documentation previously requested by
Tenant in writing for the cancellation of the Letter of Credit.

 

3.3 Landlord agrees and represents and warrants to Tenant as follows:

 

(a) Landlord is a duly organized and validly existing limited liability company
under the laws of the State of Delaware and has the full power, authority and
legal right to enter into and perform this Agreement. The execution, delivery
and performance of this Agreement by Landlord have been duly authorized by all
necessary action and do not require the consent or approval of any person or
entity that has not been obtained.

 

(b) This Agreement constitutes a legally valid and binding agreement of Landlord
enforceable against Landlord in accordance with the terms hereof.

 

(c) Landlord has not dealt with any brokers, agents, finders or similar parties
in connection with this Agreement or the transactions contemplated hereby.
Landlord will indemnify, defend and hold Tenant harmless from and against any
and all Liabilities arising out of any claims from any broker, agent, finder or
similar party claiming by, through or under Landlord or its Affiliates.

 

(d) The Lease is in full force and effect, and to the actual knowledge of
Landlord no default or event of default by Tenant exists thereunder.

 

(e) Landlord’s entering into and performing this Agreement will not constitute a
violation or breach by Landlord of (i) the limited liability company agreement
or certificate of Landlord or any contract, agreement or instrument to which
Landlord is a party or by which Landlord or the Building is subject or bound,
subject to receipt of written consent to this Agreement from the existing
Landlord’s Mortgagee; (ii) to Landlord’s current, actual knowledge, any
judgment, order, writ, injunction or decree issued against or imposed upon
Landlord; or (iii) to Landlord’s current, actual knowledge, any applicable law,
order, rule or regulation of any governmental or quasi-governmental authority.

 

2



--------------------------------------------------------------------------------

(f) Landlord is the sole “Landlord” under the Lease (i.e., Landlord holds the
entire, undivided interest of the “Landlord” under the Lease) and except with
respect to the existing Landlord’s Mortgagee, Landlord has not made any
assignment, transfer, conveyance or other disposition of the Lease or any
interest therein that has not been terminated or of any claim, demand, lien,
action, cause of action, obligation or liability arising from or relating to the
Lease. (The foregoing is not meant to apply with respect to any interest in
Landlord itself.)

 

(g) As of the date of this Agreement, Landlord has not entered into any Direct
Lease under Amendment #6 except for the Lease entered into with Straumann USA,
Inc., dated as of February 12, 2004 (the “Straumann Lease”), and whether or not
Landlord enters into other Direct Leases prior to the Termination Date, Tenant
will not be required to make any Tenant Payments beyond the $250,000 payment
that Tenant has already made pursuant to Section 14 of Amendment #6 in
connection with the Straumann Lease or any other Direct Leases. As of the date
of this Agreement, Landlord has not exercised any termination rights under
Section 6 of Amendment #6, and whether or not Landlord exercises those rights
prior to the Termination Date, Tenant will not be required to make any Tenant
Payments beyond the $250,000 payment already made by Tenant as described above.
Landlord hereby waives and renounces any and all rights to claim or receive, and
Landlord hereby releases and relieves Tenant from any and all liabilities and
obligations for, any and all Tenant Payments other than the $250,000 payment
already made by Tenant as described above.

 

3.4 Tenant agrees and represents and warrants to Landlord as follows:

 

(a) Each of the entities comprising Tenant is a duly organized and validly
existing corporation under the laws of the State of Delaware and Tenant has the
full power, authority and legal right to enter into and perform this Agreement.
The execution, delivery and performance of this Agreement by Tenant have been
duly authorized by all necessary action and do not require the consent or
approval of any person or entity that has not been obtained.

 

(b) This Agreement constitutes a legally valid and binding agreement of Tenant
enforceable against Tenant in accordance with the terms hereof.

 

(c) Tenant has not dealt with any brokers, agents, finders or similar parties in
connection with this Agreement or the transactions contemplated hereby. Tenant
will indemnify, defend and hold Landlord harmless from and against any and all
Liabilities arising out of any claims from any broker, agent, finder or similar
party claiming by, through or under Tenant or its Affiliates.

 

(d) The Lease is in full force and effect, and to the actual knowledge of Tenant
no default or event of default by Landlord exists thereunder.

 

(e) Tenant is the sole “Tenant” under the Lease and except with respect to the
existing Landlord’s Mortgagee Tenant has not made any assignment, lease,
transfer, conveyance or other disposition of the Lease or the Premises or any
interest therein that has not been terminated (other than the License Agreement
described in Section 16(c) of Amendment #6 or to Landlord) or of any claim,
demand, lien, action, cause of action, obligation or liability arising from or
relating to the Lease or the Premises.

 

(f) At PictureTel’s request, Landlord and PictureTel entered into a Landlord’s
Lien Waiver with BancBoston, dated 6/14/96, and a Waiver Certificate of Record
Owner or Mortgagee, dated 8/22/00, with Congress Financial Corporation (New
England) (as amended, together, the “Waiver Agreements”), to permit PictureTel
to finance the purchase of or lease certain personal property located at the
Premises. The Waiver Agreements are of no further force or effect because the
loans and/or leases and/or financings that were granted to PictureTel by
BancBoston, on the one hand, and Congress Financial Corporation (New England),
on the other hand, have been previously paid in full and released and
discharged.

 

(g) Tenant’s entering into and performing this Agreement will not constitute a
violation or breach by Tenant of (i) any contract, agreement or instrument to
which Tenant is a party or by which Tenant is subject or bound, subject to
receipt of written consent to this Agreement from the existing Landlord’s
Mortgagee; (ii) to Tenant’s current, actual knowledge, any judgment, order,
writ, injunction or decree issued against or imposed upon Tenant; or (iii) to
Tenant’s current, actual knowledge, any applicable law, order, rule or
regulation of any governmental or quasi-governmental authority.

 

3.5 Other than the representations and warranties in Sections 3.3 and 3.4 above,
the parties are not making or relying on any other representations or
warranties, express or implied. Time is of the essence

 

3



--------------------------------------------------------------------------------

in this Agreement. This is an integrated, severable agreement, and is binding on
and inures to the benefit of the parties hereto and their respective successors
and assigns. This Agreement may not be amended except pursuant to a final,
written agreement signed and delivered by all parties. Waivers will not be
binding unless they are in writing, specify the obligation or condition waived,
and are signed and delivered by the party charged with the waiver. This
Agreement shall remain in full force and effect notwithstanding any subsequent
breach or default under, or termination of, any other agreement between
Landlord, on the one hand, and Polycom and/or PictureTel, on the other hand,
that may be entered into concurrently with this Agreement. This Agreement will
be governed by the local laws of Massachusetts applicable to agreements to be
wholly performed therein. If there is any dispute, action or proceeding
involving this Agreement or its enforcement, the prevailing party will be
entitled to reasonable attorneys’ fees and costs, and each party submits to
exclusive jurisdiction and venue in the State or Federal Courts of
Massachusetts. This Agreement may be executed in counterparts, all of which
together will constitute one agreement.

 

3.6 Notwithstanding anything to the contrary: (a) this Agreement and the
representations, warranties, rights and obligations of Landlord and Tenant
hereunder (including, without limitation, the Payment Agreement and the payments
due under the Payment Agreement) are subject to and contingent upon Landlord’s
and Tenant’s receipt of the existing Landlord’s Mortgagee’s written consent to
this Agreement in form reasonably acceptable to Landlord and Tenant; (b) if
Landlord has not obtained this consent on or before June 25, 2004, then Landlord
or Tenant will have the right to terminate this Agreement and the Payment
Agreement without liability on written notice to the other at any time
thereafter and before this consent is received; (c) Tenant may, if it wishes,
deliver the Payment Agreement to Landlord only when and if this consent is
received, instead of concurrently with the execution of this Agreement; and (d)
Tenant will not be required to make any payments under the Payment Agreement
until the second business day after Tenant’s receipt of the written consent set
forth in Section 3.6(a) above.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as of the date in Article 1 above.

 

PICTURETEL CORPORATION, INC.       I&G MINUTEMAN, L.L.C. By:  

/s/ Michael R. Kourey

      By:   I&G Minuteman, MM, Inc., Managing Member    

Name: Michael R. Kourey

Title: Chief Executive Officer

Authorized Signature

         

By:

 

/s/ James M. Hutchinson

                   

Name: James M. Hutchinson

Title: President

Authorized Signature

POLYCOM, INC.         By:  

/s/ Robert C. Hagerty

               

Name: Robert C. Hagerty

Title: Chairman, CEO & President

Authorized Signature

               

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

PAYMENT AGREEMENT

 

$13,323,194.82   June 18, 2004   Andover, Massachusetts

 

1. For value received, PictureTel Corporation and Polycom, Inc., both Delaware
corporations (jointly and severally, “Obligor”), promise to pay to the order of
I&G Minuteman, L.L.C., a Delaware limited liability company (“Minuteman”) c/o
Brickstone Properties Incorporated, at 2101 Rosecrans Avenue, Suite 5252, El
Segundo, California 90245, or at such other place as may be designated in
writing by Minuteman, the principal sum of Thirteen Million Three Hundred
Twenty-three Thousand One Hundred Ninety-four Dollars and Eighty-two Cents
($13,323,194.82), and interest or other charges that may become due pursuant to
this Payment Agreement.

 

2. Principal under this Payment Agreement will be paid by Obligor in
installments in the amounts and on or before the dates set forth in Exhibit “A”
attached hereto and incorporated herein by this reference. All amounts due under
this Payment Agreement will be paid in U.S. dollars and in immediately available
funds, and amounts not paid when due will bear interest at the rate of ten
percent (10%) per annum from the date due until paid in full. Obligor will have
the right to partially or fully prepay this Payment Agreement at any time
without penalty or premium. All amounts paid by Obligor first will be credited
to charges other than interest or principal due under this Payment Agreement (if
any), then to interest due (if any), and then to principal. If Obligor fails to
pay any amounts when due under this Payment Agreement and such failure continues
for more than five (5) days after written notice of default (the “Default
Notice”), Minuteman will have the right, but not the obligation, to exercise any
or all of its available rights and remedies hereunder or at law or in equity,
all of which are cumulative and not exclusive, including, without limitation,
the right, but not the obligation, to accelerate all unpaid installments of
principal under this Payment Agreement. If such acceleration right is elected,
all unpaid installments of principal will become immediately due and payable.
Any Default Notice must be sent by: recognized national overnight courier, or by
certified mail with request for return receipt, to the following addresses (or
such other addresses as Obligor shall have previously designated to Minuteman),
and shall not be deemed to be effective until the earliest of delivery, refusal
to accept delivery, or three (3) days after so deposited in the U.S. Mail,
postage prepaid: Polycom, Inc. and PictureTel Corporation, 4750 Willow Road,
Pleasanton, California 94588, Attention: Cynthia Pevehouse, with a copy to
Polycom, Inc., 9040 Roswell Road, Suite 450, Atlanta, GA 30350, Attention: David
A. Winters.

 

3. If for any reason any interest or other charges due under this Payment
Agreement are deemed to be usurious or unlawful, then those amounts due will be
deemed reduced to the legal maximum and additional amounts collected will be
deemed to have been applied to principal or, if such application is unlawful,
will be credited against amounts next due from Obligor or be refunded to
Obligor.

 

4. OBLIGOR IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING
INSTITUTED BY OR AGAINST OBLIGOR RELATING TO THIS PAYMENT AGREEMENT. Obligor
irrevocably waives: presentment; protest; demand and all abatements, reductions,
offsets, credits or other defenses to this Payment Agreement; notice of
dishonor; notice of acceleration; notice of protest and nonpayment; diligence in
taking any action to collect any sums owing under this Payment Agreement; and
all other notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Payment Agreement, except for
Default Notices. Each of the entities comprising Obligor is jointly and
severally liable for all of Obligor’s obligations and liabilities hereunder, and
each of them represents and warrants to Minuteman that: each of such entities is
a duly organized and validly existing corporation under the laws of the State of
Delaware; each of such entities has the full power, authority and legal right to
enter into and perform this Payment Agreement; the execution, delivery and
performance of this Payment Agreement by each of such entities has duly
authorized by all necessary action and does not require the consent or approval
of any person or entity that has not been obtained; and this Payment Agreement
constitutes a legally valid and binding agreement of each of such entities
enforceable against each of such entities in accordance with the terms hereof.
This Payment Agreement and Obligor’s obligations hereunder are and will continue
to be absolute, unconditional and valid obligations enforceable by Minuteman
regardless of any other agreements between Obligor and Minuteman and any
performance or non-performance under such other agreements.

 

6



--------------------------------------------------------------------------------

5. Time is of the essence. This Payment Agreement will be construed and enforced
in accordance with the local, internal laws of the Commonwealth of Massachusetts
applicable to agreements entered into and performed wholly therein. The parties
consent and submit to the sole and exclusive jurisdiction and venue of any
Federal or State Court in Boston, Massachusetts, and agree not to contest such
jurisdiction and venue. Obligor will pay to Minuteman all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and costs
and costs of discovery, incurred by Minuteman in any suit, action or proceeding
to collect sums owed or enforce Minuteman’s rights under this Payment Agreement.
This Payment Agreement is an integrated agreement. This Payment Agreement is
binding on Obligor and its successors and assigns and inures to the benefit of
Minuteman and its successors and assigns. However, neither Obligor nor Minuteman
will have the right or power to assign or transfer its rights or obligations
hereunder without the prior written consent of the other, which may be withheld
arbitrarily. If any portion of this Payment Agreement is held to be invalid or
unenforceable, the other provisions of this Payment Agreement will remain in
full force and effect. All waivers must be in writing, specify the act or
omission waived and be signed and delivered by Minuteman. This Payment Agreement
may not be amended except by written agreement signed and delivered by Obligor
and Minuteman.

 

IN WITNESS WHEREOF, Obligor, intending to be legally bound, has executed this
Payment Agreement under seal as of the date first set forth above.

 

PICTURETEL CORPORATION, INC. By:  

/s/ Michael R. Kourey

   

Name: Michael R. Kourey

   

Title: Chief Executive Officer

   

Authorized Signature

POLYCOM, INC. By:  

/s/ Robert C. Hagerty

   

Name: Robert C. Hagerty

   

Title: Chairman, CEO & President

   

Authorized Signature

 

7



--------------------------------------------------------------------------------

Exhibit A

 

Principal Payments

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 28, 2004

   $ 1,429,331.52

July 28, 2004

   $ 1,201,060.12

August 28, 2004

   $ 1,401,921.79

September 28, 2004

   $ 1,900,471.69

October 28, 2004

   $ 2,157,282.19

November 28, 2004

   $ 2,168,276.30

December 28, 2004

   $ 3,064,851.21     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 13,323,194.82

 

8



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF LETTER OF CREDIT

 

9



--------------------------------------------------------------------------------

Exhibit B

 

[GRAPHIC]        

Trade Services San Francisco

MAC A01_5-212

One Front Street, 21st Floor

San Francisco, CA 94111

 

WELLS FARGO BANK, N.A.

TRADE SERVICES DIVISION, NORTHERN CALIFORNIA

ONE FRONT STREET, 21ST FLOOR

SAN FRANCISCO, CALIFORNIA 94111

Contact Phone: 1(800) 798-2815 (Option 1)

Email : aftrade@wellsfargo.com

 

IRREVOCABLE LETTER OF CREDIT

 

I & G Minnoman L.L.C.

       

Letter of Credit No. NZS520854

200 Rest Radolph Drive

       

Date:   June 17, 2004

Chicago, IL 60601

         

 

Ladies and Gentlemen:

 

At the request and for the account of Polycom, Inc., 4750 Willow Road,
Pleasanton, CA. 94588 we hereby establish our Irrevocable Letter of Credit in
your favor in the amount of Eleven Million Eight Hundred Ninety Three Thousand
Eight Hundred Sixty Three & 30/100’s United States Dollars (US$ 11,893,863.30)
available with us at our above office by payment of your draft(s) drawn on us at
sight.

 

Each draft must also be accompanied by the original of this Letter of Credit for
our endorsement on this Letter of Credit of our payment of such draft.

 

Partial and multiple drawings are permitted under this Letter of Credit.

 

Each draft must be marked “Drawn under Wells Fargo Bank, N.A. Letter of Credit
No. NZS520854.”

 

This Letter of Credit expires at our above office on January 28, 2005 (the
“Expiration Date”).

 

If any instructional accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

 

As used below, (a) the terms “Conforming Draft” and “Conforming Drafts” mean, as
the contact shall require, a draft or drafts presented to us under and in
compliance with the terms of this Letter of Credit, and (b) the term “Business
Day” means a day on which we are open at our above address in San Francisco,
California to contact our Letter of Credit business, and (c) the term “Maximum
Drawable Amount” means for any one time period set forth below under the column
titled “Presentation Periods” (each such time period a “Presentation Period”),
the maximum aggregate amount of all Conforming Drafts that may be presented to
us during such Presentation Period. Your failure to present a Conforming Draft
to us during any Presentation Period shall not precluds your right to present a
Conforming Draft(s) to us under this Letter of Credit during any or each
subsequent Presentation Period. Notwithstanding any provision to the contrary in
the UCP (as defined below), If August 28, 2004 or any other date specified below
under the column titled “Presentation Periods” is not a Business Day then such
date shall be automatically extended to the next succeeding date which is a
Business Day.

 

The Maximum Drawable Amount for the first Prsentation Period is the amount set
forth below under the column titled “Maximum Beginning Amount” directly opposite
the first Presentation Period, and the Maximum Drawable Amount for each
subsequent Presentation Period is the lesser of:

 

(1) the amount set forth below under the column titled “Maximum Beginning
Amount” directly opposite that Presentation Period, and

 

Page 1 of 2



--------------------------------------------------------------------------------

Exhibit B

 

(2) the remainder of (a) the Maximum Drawable Amount for the immediately
preceding Presentation Period minus (b) the sum of the amount of all Conforming
Drafts, If any, presented to us during the immediately preceding Presentation
Period.

 

PRESENTATION PERIODS

--------------------------------------------------------------------------------

  

MAXIMUM BEGINNING AMOUNTS

--------------------------------------------------------------------------------

On or before August 28, 2004    US $ 11,893,863.30

After August 28, 2004 and on or before

September 28, 2004

   US $ 10,692,803.18

After September 28, 2004 and on or before

October 28, 2004

   US $ 9,290,881.39

After October 28, 2004 and on or before

November 28, 2004

   US $ 7,390,409.70

After November 28, 2004 and on or before

December 28, 2004

   US $ 5,233,127.51

After December 28, 2004 and on or before

the Expiration Date

   US $ 3,064,851.21

 

Except as otherwise expressly stated herein, this Credit is subject to the
International Standby Practices (ISP98) fixed by the International Chamber of
Commerce, Publication No. 590 and engages us in accordance with its terms.

 

   

Very truly yours

   

WELLS FAXCO BANK, N.A.

BY:

  /s/ Jai Chaudhary     (AUTHORIZED SIGNATURE)     JAI CHAUDHARY, VICE PRESIDENT

 

Page 2 of 2